No. 99-50878
                                       -1-

                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT


                                No. 99-40660
                              Summary Calendar


                          UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

                                     versus

                              JACK C. HARVARD,

                                                  Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 4:94-CR-52-1
                        --------------------
                            June 30, 2000
Before JOLLY, JONES and BENAVIDES, Circuit Judges.

PER CURIAM:*

           Jack Harvard appeals from the district court’s denial of

his motion for the correction of his presentence report (PSR)

pursuant to Fed. R. Crim. P. 32(c).            He argues that the district

court erred in placing the burden of proof on him to show that

matters in the PSR were inaccurate or irrelevant, in denying him

the right to call as a witness the probation officer responsible

for   preparing     the    PSR,    and   in   finding   that   the   contested

allegations in the PSR were correct and thus properly included.

           Even though the Government does not challenge this appeal

on jurisdictional grounds, this court must always be sure of its

appellate jurisdiction, and when there is doubt, the court must

      *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 99-50878
                                  -2-

address it, sua sponte if necessary.         United States v. Key, 205

F.3d 773, 774 (5th Cir. 2000).        In United States v. Engs, 884 F.2d

894 (5th Cir. 1989), we concluded that complaints regarding the

contents of a PSR must be raised prior to the imposition of

sentence   and,    thus,   that   a    district   court   does   not   have

jurisdiction to consider a postsentencing “Rule 32" motion to

correct the PSR.    Id. at 897.   In light of Engs, the district court

was without jurisdiction to entertain Harvard’s Rule 32 motion.

Accordingly, the judgment of the district court is VACATED, and the

appeal is DISMISSED for lack of jurisdiction.         See e.g., Key, 205

F.3d at 775.

           JUDGMENT VACATED; APPEAL DISMISSED.